DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Note
2.	Examiner has taken note that claims 19-20 have been canceled by the Applicant, and has removed these claims below.  Examiner has taken note that claims 21-22 have been added by the Applicant, and has addressed these additional claims below.


Claim Objections
3.	Claim 22 is objected to because of the following informalities:  	a) In claim 22 lines 1-2, please change 
“22.	(New) The system of claim 10, comprised of a plurality of predictive models wherein:
	wherein at least one predictive model is  configured” to

 –22.	(New) The system of claim 10, 
	wherein at least one predictive model is configured--.  
	This removes the duplicate “wherein,” and also prevents the system from being redefined as the predictive models themselves (rather than one or more processing devices and one or more non-transitory machine-readable storage devices storing instructions).
 
	b) In claim 22 lines 5-6, please change “the method further comprising generating” to –the system further comprising instructions for generating--.  	Appropriate correction is required.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-18 and 21-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Denli (US Pat. Pub. 2020/0183047).
	In regards to claim 1, Denli teaches a computer-implemented method for determining characteristics of an underground formation in a subterranean region of a geological area (Denli abstract, paragraph [0014], and Fig. 11), the method comprising:
	obtaining a first wavefield represented by seismic data generated from a plurality of sampling sensors, wherein a subset of the sampling sensors are deployed in the subterranean region (Denli paragraphs [0030] and [0072] teach obtaining reflected wavefield data represented by seismic data generated from a plurality of sensitive receivers (sampling sensors) deployed in the subterranean region);
	providing data values of the seismic data that indicate properties of the underground formation as inputs to a machine-learning engine configured to generate one or more models (Denli Fig. 3 Item 310 and paragraph [0073] teach providing the seismic data relevant to the reservoir or the target subsurface area as input into a generative network (machine-learning engine) to generate one or more geological models);
	processing the inputs corresponding to data values of the seismic data using the machine- learning engine (Denli Fig. 3 Item 320 and paragraph [0074] teach processing the inputs corresponding to the accessed seismic data values to train a machine learning model of the machine-learning engine);
	in response to processing the data values of the seismic data, generating a plurality of predictive models (Denli paragraph 3 Item 330 and paragraph [0074] teach generating one or more geological models (predictive models) based on the trained machine learning model that processed the seismic data), each predictive model being configured to determine geological properties of a layer in the underground formation based on a respective analytical rule of the predictive model (Denli paragraphs [0062] and [0075] lines 1-6 teach where each of the models are configured to determine reservoir or stratigraphy properties of a layer in the underground formation, and paragraphs [0083]-[0087] teach where each model is based on solving an optimization problem based on an objective function (analytical rule) of the model);
	providing, to each of the predictive models, new data values of seismic data representing a second wavefield obtained using the subset of sampling sensors (Denli paragraph [0075] lines 27-32 teach acquiring additional data to the predictive models to continue training (or re-training) the models);
	automatically updating the respective analytical rule of each predictive model in response to processing the new data values of seismic data at the predictive model (Denli paragraph [0076] lines 22-44 and [0086] teach using the machine learning methodology to automatically update the range values and weights (part of the analytical rules of each model) to iteratively generate updated geological models that comport with the latest additionally obtained data); and
	determining, from the new data values of seismic data, (i) a first geological property of the layer using the updated analytical rule of a first predictive model and (ii) a second, different geological property of the layer using the updated analytical rule of a second, different predictive model (Denli Fig. 5 Item 510 and paragraph [0071] teaches that multiple realizations of the reservoir models (including the updated models) may be used to estimate the statistical distributions of dynamic properties affecting fluid flow (first property) and a distribution of petrophysical properties (second property) of the layer).

	In regards to claim 2, Denli teaches further comprising:
	generating an integrated multi-dimensional geological model based on the plurality of predictive models, wherein the integrated multi-dimensional geological model is configured to model characteristics of reservoirs in the subterranean region (Denli paragraphs [0010]-[0011] teach generating an integrated reservoir framework (multi-dimensional geological model) to model properties (characteristics) of the reservoirs based on the one or more reservoir models (plurality of predictive models; Denli paragraph [0006] teaches a three-dimensional (multi-dimensional) seismic data for creating a multi-dimensional framework), to estimate hydrocarbon reserves using at least the first and second geological properties of the layer in the underground formation (Denli paragraphs [0050] and [0108] teach using the one or more generated geological models to manage hydrocarbons, including identifying hydrocarbon-bearing formations (i.e., estimating hydrocarbon reserves) using at least first and second geological properties).

	In regards to claim 3, Denli further teaches wherein obtaining each of the first and second wavefields comprises:
	obtaining each of the first and second wavefields in response to drilling the subterranean region to penetrate one or more layers in the underground formation (Denli paragraph [0072] teaches where the reflected wave field energy and additional wave field energy data (first and second wavefields) may be generated in each of the subsequent stages of exploration, development, or production, including in response to drilling to acquire well log data).

	In regards to claim 4, Denli teaches further comprising:
	determining, by the integrated multi-dimensional geological model, a position of one or more well bores in the subterranean region based on the modeled characteristics of reservoirs in the subterranean region and estimates of hydrocarbon reserves in the reservoirs (Denli paragraphs [0050] and [0108] teach determining by the one or more generated models of the integrated multi-dimensional geological model, a location (position) of where to drill a well and estimates of hydrocarbon reserves and well production rates in the drilled reservoirs). 
 
	In regards to claim 5, Denli teaches further comprising:
	determining respective quality measures of sediments in each of the one or more layers using each predictive model of the plurality of predictive models (Denli paragraph [0056] teaches using the plurality of predictive reservoir models to account for different sedimentation (quality measure of sediments) in the one or more layers); and
	based on the respective quality measure of sediments in each of the one or more layers, determining, by the integrated multi-dimensional geological model, a trajectory for drilling the subterranean region to penetrate the one or more layers in the underground formation (Denli paragraph [0056] and claims 18-20 teach using the sedimentation analysis from the models to manage hydrocarbons, where the managing of hydrocarbons includes determining a trajectory for drilling the subterranean region).

	In regards to claim 6, Denli further teaches wherein generating the plurality of predictive models comprises:
	generating a three-dimensional geological numerical model configured to predict numerical values indicating one or more properties of the layer in the underground formation (Denli paragraph [0031] teaches generating a 3-D numerical array of properties in the models for the subsurface regions).

	In regards to claim 7, Denli further teaches wherein generating the plurality of predictive models comprises generating a plurality of permanently active autonomous predictive models (Denli paragraph [0055] teach where generating the plurality of predictive models comprises generating a plurality of automatically (autonomous) generated geological models, and paragraph [0053] and claim 24 teach where the models are generated continually (i.e., are permanently active)).
 
	In regards to claim 8, Denli further teaches wherein processing the inputs corresponding to the data values of the seismic data (Denli Fig. 3 Item 320 and paragraph [0074] teach processing the inputs corresponding to the accessed seismic data values to train a machine learning model of the machine-learning engine) comprises:
	processing the inputs using one or more neural networks of the machine-learning engine based on analytical rules executed at the machine-learning engine (Denli abstract and paragraphs [0063]-[0064] and [0083]-[0087] teach processing the inputs using a generative neural network (GAN) for generating candidate reservoir models based solving an optimization problem based on an objective function (analytical rules) executed at the machine learning engine), wherein each of the one or more neural network is configured to represent a respective data model of the machine-learning engine (Denli paragraph [0081] teach where each generative neural network is configured to represent a respective generative model G consistent with a particular EOD (environment of deposition) system).

	In regards to claim 9, Denli further teaches wherein: at least one of the analytical rules is a deep-learning algorithm that is executed to process the inputs through one or more layers of a neural network (Denli paragraphs [0047]-[0048], [0083], and [0087] teach where one of the rules is a deep-learning objective function (algorithm) that is executed to process the inputs to determine a minimized or maximized value of this objective function, and paragraph [0075] teach processing the inputs through one or more layers of the generative neural network); and the neural network is implemented on a hardware circuit accessible by the machine- learning engine (Denli Fig. 11 and paragraphs [0103] and [0106]-[0107] teach implementing the neural network processing on a hardware application specific integrated circuit (ASIC) or very large scale integrated (VLSI) circuit on a computer system). 

	In regards to claim 10, Denli teaches a system for determining characteristics of an underground formation in a subterranean region of a geological area (Denli abstract, paragraph [0103], and Fig. 11 teach a computer system for determining reservoir models of characteristics of an underground formation in a subterranean region), the system comprising:
	 one or more processing devices and one or more non-transitory machine-readable storage devices storing instructions that are executable by the one or more processing devices to cause performance of operations (Denli paragraph [0103]-[0104] teach a CPU for executing instructions stored on a non-transitory computer-readable media) comprising:
	obtaining a first wavefield represented by seismic data generated from a plurality of sampling sensors, wherein a subset of the sampling sensors are deployed in the subterranean region (Denli paragraphs [0030] and [0072] teach obtaining reflected wavefield data represented by seismic data generated from a plurality of sensitive receivers (sampling sensors) deployed in the subterranean region);
	providing data values of the seismic data that indicate properties of the underground formation as inputs to a machine-learning engine configured to generate one or more models (Denli Fig. 3 Item 310 and paragraph [0073] teach providing the seismic data relevant to the reservoir or the target subsurface area as input into a generative network (machine-learning engine) to generate one or more geological models);
	processing the inputs corresponding to data values of the seismic data using the machine- learning engine (Denli Fig. 3 Item 320 and paragraph [0074] teach processing the inputs corresponding to the accessed seismic data values to train a machine learning model of the machine-learning engine);
	in response to processing the data values of the seismic data, generating a plurality of predictive models (Denli paragraph 3 Item 330 and paragraph [0074] teach generating one or more geological models (predictive models) based on the trained machine learning model that processed the seismic data), each predictive model being configured to determine geological properties of a layer in the underground formation based on a respective analytical rule of the predictive model (Denli paragraphs [0062] and [0075] lines 1-6 teach where each of the models are configured to determine reservoir or stratigraphy properties of a layer in the underground formation, and paragraphs [0083]-[0087] teach where each model is based on solving an optimization problem based on an objective function (analytical rule) of the model);
	providing, to each of the predictive models, new data values of seismic data representing a second wavefield obtained using the subset of sampling sensors (Denli paragraph [0075] lines 27-32 teach acquiring additional data to the predictive models to continue training (or re-training) the models);
	automatically updating the respective analytical rule of each predictive model in response to processing the new data values of seismic data at the predictive model (Denli paragraph [0076] lines 22-44 and [0086] teach using the machine learning methodology to automatically update the range values and weights (part of he analytical rules of each model) to iteratively generate updated geological models that comport with the latest additionally obtained data); and
	determining, from the new data values of seismic data, (i) a first geological property of the layer using the updated analytical rule of a first predictive model and (ii) a second, different geological property of the layer using the updated analytical rule of a second, different predictive model (Denli Fig. 5 Item 510 and paragraph [0071] teaches that multiple realizations of the reservoir models (including the updated models) may be used to estimate the statistical distributions of dynamic properties affecting fluid flow (first property) and a distribution of petrophysical properties (second property) of the layer).

	In regards to claim 11, Denli further teaches wherein the operations comprise: 
	generating an integrated multi-dimensional geological model based on the plurality of predictive models, wherein the integrated multi-dimensional geological model is configured to model characteristics of reservoirs in the subterranean region (Denli paragraphs [0010]-[0011] teach generating an integrated reservoir framework (multi-dimensional geological model) to model properties (characteristics) of the reservoirs based on the one or more reservoir models (plurality of predictive models; Denli paragraph [0006] teaches a three-dimensional (multi-dimensional) seismic data for creating a multi-dimensional framework) to estimate hydrocarbon reserves using at least the first and second geological properties of the layer in the underground formation (Denli paragraphs [0050] and [0108] teach using the one or more generated geological models to manage hydrocarbons, including identifying hydrocarbon-bearing formations (i.e., estimating hydrocarbon reserves) using at least first and second geological properties).

	In regards to claim 12, Denli further teaches wherein obtaining each of the first and second wavefields comprises: 
	obtaining each of the first and second wavefields in response to drilling the subterranean region to penetrate one or more layers in the underground formation (Denli paragraph [0072] teaches where the reflected wave field energy and additional wave field energy data (first and second wavefields) may be generated in each of the subsequent stages of exploration, development, or production, including in response to drilling to acquire well log data).

	In regards to claim 13, Denli further teaches wherein the operations comprise:
	determining, by the integrated multi-dimensional geological model, a position of one or more well bores in the subterranean region based on the modeled characteristics of reservoirs in the subterranean region and estimates of hydrocarbon reserves in the reservoirs (Denli paragraphs [0050] and [0108] teach determining by the one or more generated models of the integrated multi-dimensional geological model, a location (position) of where to drill a well and estimates of hydrocarbon reserves and well production rates in the drilled reservoirs).

	In regards to claim 14, Denli further teaches wherein the operations comprise:
	determining respective quality measures of sediments in each of the one or more layers using each predictive model of the plurality of predictive models (Denli paragraph [0056] teaches using the plurality of predictive reservoir models to account for different sedimentation (quality measure of sediments) in the one or more layers); and 
	based on the respective quality measure of sediments in each of the one or more layers, determining, by the integrated multi-dimensional geological model, a trajectory for drilling the subterranean region to penetrate the one or more layers in the underground formation (Denli paragraph [0056] and claims 18-20 teach using the sedimentation analysis from the models to manage hydrocarbons, where the managing of hydrocarbons includes determining a trajectory for drilling the subterranean region).

	In regards to claim 15, Denli further teaches wherein generating the plurality of predictive models comprises: 
	generating a three-dimensional geological numerical model configured to predict numerical values indicating one or more properties of the layer in the underground formation (Denli paragraph [0031] teaches generating a 3-D numerical array of properties in the models for the subsurface regions).

	In regards to claim 16, Denli further teaches wherein generating the plurality of predictive models comprises generating a plurality of permanently active autonomous predictive models (Denli paragraph [0055] teach where generating the plurality of predictive models comprises generating a plurality of automatically (autonomous) generated geological models, and paragraph [0053] and claim 24 teach where the models are generated continually (i.e., are permanently active)). 

	In regards to claim 17, Denli further teaches wherein processing the inputs corresponding to the data values of the seismic data (Denli Fig. 3 Item 320 and paragraph [0074] teach processing the inputs corresponding to the accessed seismic data values to train a machine learning model of the machine-learning engine) comprises:
	processing the inputs using one or more neural networks of the machine-learning engine based on analytical rules executed at the machine-learning engine (Denli abstract and paragraphs [0063]-[0064] and [0083]-[0087] teach processing the inputs using a generative neural network (GAN) for generating candidate reservoir models based solving an optimization problem based on an objective function (analytical rules) executed at the machine learning engine), wherein each of the one or more neural network is configured to represent a respective data model of the machine-learning engine (Denli paragraph [0081] teach where each generative neural network is configured to represent a respective generative model G consistent with a particular EOD (environment of deposition) system).

	In regards to claim 18, Denli further teaches wherein:
	at least one of the analytical rules is a deep-learning algorithm that is executed to process the inputs through one or more layers of a neural network (Denli paragraphs [0047]-[0048], [0083], and [0087] teach where one of the rules is a deep-learning objective function (algorithm) that is executed to process the inputs to determine a minimized or maximized value of this objective function, and paragraph [0075] teach processing the inputs through one or more layers of the generative neural network); and
	the neural network is implemented on a hardware circuit accessible by the machine- learning engine (Denli Fig. 11 and paragraphs [0103] and [0106]-[0107] teach implementing the neural network processing on a hardware application specific integrated circuit (ASIC) or very large scale integrated (VLSI) circuit on a computer system).

	In regards to claim 21, Denli teaches the method wherein at least one predictive model is configured to determine formation tops of the layer and at least one predictive model is configured to determine a geological property of the layer other than the top of the layer (Denli paragraphs [0098] and [0100]-[0101] teach applying the predictive model generation methodology in a variety of instances, including for features found in active mountain (formation tops of the layer) building such as sharp topography and alluvial deposits at the surface (top layer), and also for determining structural properties from compressive fold-and-thrust tectonics at depth (layers other than the top layer);
	the method further comprising generating an integrated multi-dimensional geological model based on the plurality of predictive models (Denli Fig. 6A and paragraph [0081] teaches generating a multi-dimensional generative model G (x,z) based on a plurality of petrophysical property models x along with a noise array z), wherein the integrated multi-dimensional geological model is configured to determine suitable locations for deviated wells in the formation (Denli paragraph [0108] teaches using the generated geological model for determining the locations to drill a well, included for deviated wells in the formation (see Fig. 2 Item 250)).

	In regards to claim 22, Denli teaches the system comprised of a plurality of predictive models wherein: 
	wherein at least one predictive model is configured to determine formation tops of the layer and at least one predictive model is configured to determine a geological property of the layer other than the top of the layer (Denli paragraphs [0098] and [0100]-[0101] teach applying the predictive model generation methodology in a variety of instances, including for features found in active mountain (formation tops of the layer) building such as sharp topography and alluvial deposits at the surface (top layer), and also for determining structural properties from compressive fold-and-thrust tectonics at depth (layers other than the top layer);
	the method further comprising generating an integrated multi-dimensional geological model based on the plurality of predictive models (Denli Fig. 6A and paragraph [0081] teaches generating a multi-dimensional generative model G (x,z) based on a plurality of petrophysical property models x along with a noise array z), wherein the integrated multi-dimensional geological model is configured to determine suitable locations for deviated wells in the formation (Denli paragraph [0108] teaches using the generated geological model for determining the locations to drill a well, included for deviated wells in the formation (see Fig. 2 Item 250)).

Response to Arguments
6. 	Applicant's arguments filed September 15, 2022 have been fully considered but they are not persuasive.
7.	Applicant argues that rather than using a first predictive model to determine a first geological property of the layer and a second, different predictive model to determine a second, different geological property of the layer, Denli discloses a method for generating multiple realizations of a geological model with each realization estimating the same properties of a reservoir.  Applicant argues that these multiple realizations provide a basis for estimating the statistical distributions of the target quantities.  Applicant argues that accordingly, Denli fails to disclose at least this feature and that Denli fails to anticipate independent claim 1 or independent claim 10 (see Applicant’s Arguments/Remarks 9/15/2022, pg. 8 paragraphs 5-6).  
8.	In response, the Examiner respectfully disagrees and points out that under broadest reasonable interpretation, a second “different” geological property does not necessarily mean that the geological property “type” is different.  Merely having a different value for the second geological property is enough to read on the claim, as a different value reflects a different geological property of the layer.  Even if Applicant intends for different properties to be determined, Denli paragraph [0076] teaches that the updated models having updated geological concepts “may reflect additional information obtained during development phase, potentially revising the values (or narrowing the ranges of reservoir models or reservoir values) or may comprise different types from the set of applicable geological concepts generated from exploration phase.”  
9.	Applicant argues that the dependent claims are patentable for at least similar reasons as those for the claims on which they depend are patentable.  Applicant argues that the dependent claims such as claim 21 recite additional features that can further distinguish the cited references (see Applicant’s Arguments/Remarks 9/15/2022, pg. 9 paragraph 2).
10.	In response, the Examiner refers to the response given in section 8 above regarding the independent claims to address matters of dependency.   The arguments regarding the new limitations (such as in claim 21) have been fully considered but are moot in view of the new ground(s) of rejection presented above regarding new claim 21 (and claim 22).  

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D LEE whose telephone number is (571)270-1598. The examiner can normally be reached M to F, 9:30 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL D. LEE
Examiner
Art Unit 2857



/PAUL D LEE/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        10/22/2022